Citation Nr: 0120300	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-32 934A	)	DATE
	)
	)


THE ISSUE

Whether the February 1998 decision of the Board that denied 
service connection for a heart disorder diagnosed as 
arteriosclerotic heart disease (ASHD) should be revised or 
reversed on grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDINGS OF FACT

1.  The moving party in this case, the veteran, had 
recognized service from December 1941 to August 1942 and from 
May 1945 to May 1946.  

2.  In May 1999, the veteran filed a motion to revise or 
reverse the February 1998 Board decision that denied service 
connection for ASHD on grounds of clear and unmistakable 
error.    

3.  Prior to Board action on the motion, the Board received 
notice that the veteran died in January 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. §§ 7104(a), 7111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1302, 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
motion to reverse or revise the February 1998 Board decision 
on grounds of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 (2000).  As a 
matter of law, veterans' claims do not survive their deaths, 
and the same holds true as to Board CUE motions.  Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 
(1994).  This motion has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any later 
motion to revise or reverse the Board decision on grounds of 
clear and unmistakable error brought by a survivor of the 
veteran.



ORDER

The motion is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



